Title: From Thomas Jefferson to John Wright, 12 March 1801
From: Jefferson, Thomas
To: Wright, John



Sir
Washington Mar. 12. 1801

I ought sooner to have acknowledged the receipt of your favr. of Feb. 20. which has been at hand a fortnight, but that the press of business in the intervening time has rendered it impracticable. I thank you for the offer of forwarding to me one of your cutting knives, as sincerely as if I were in a situation which would permit my acceptance of it. but I have laid it down as a rule to myself never to be departed from not to accept of presents while I am in any public office. you know the abuses to which the contrary practice leads in some countries, and […] in all, and will therefore approve of the bar I oppose to them here. this takes nothing from the civility of your offer of which I am as sensible, & as thankful for it as I ought justly to be. accept, I pray you, my salutations & good wishes.

Th: Jefferson

